THE THIRTEENTH COURT OF APPEALS

                                      13-21-00267-CV


                                SONIA BEARD WHITAKER
                                          v.
                                    HAZEL GUILLEN


                                    On Appeal from the
                          County Court of Matagorda County, Texas
                             Trial Court Cause No. CV21-0031


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

May 5, 2022